WHEREAS, James L. Norman, an attorney admitted to the practice of law in the State of Kansas, was found guilty in the District Court of Shawnee County, Kansas, on the 31st day of March, 1981, of two counts of theft (K.S.A. 1980 Supp. 21-3701) and one count of attempted theft (K.S.A. 21-3301, 1980 Supp. 21-3701), and
WHEREAS, the said James L. Norman, on the 14th day of May, 1981, voluntarily surrendered his certificate admitting him to practice law in the State of Kansas, and
WHEREAS, after due consideration, the court finds that the surrender of such certificate should be accepted;
NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED that the Clerk of the Supreme Court shall mark such certificate void and shall strike James L. Norman’s name from the roll of attorneys.
IT IS FURTHER ORDERED that this order shall be published in the official Kansas Reports and that the Clerk shall comply with the requirements of Rule 217 (225 Kan. lxxxviii).